Title: The American Commissioners to the Massachusetts Council, 29 July 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Massachusetts Council


Gentlemen,
Passi July 29 1778
We have received the Honour of your Letter of June 9, by Captain Corbin Barnes of the Schooner Dispatch together with three Packetts, directed to Us. We shall leave the Captain to his own Discretion concerning the Port he may return to. It is at present a Time of Scarcity of News, but We expect hourly important Intelligence from America, as well as from the french and English Fleets, which are both at Sea, and very near each other. The War is commenced in Germany between the Emperor and King of Prussia, but no Event of great Importance has yet taken Place. We are informed that the British King and Council have determined to offer Independance to America, provided she will break her Treaty with France, which We look upon to be a symptom of Despair and the last Effort of Deception, Seduction and Division. We have the Honour to be
The Hon. Council of the Mass Bay.
